PER CURIAM.
This is an appeal from a judgment following a jury verdict awarding appellee damages for a real estate commission. After due consideration of the briefs and record and after careful consideration of counsels’ oral argument it is clear that there was no evidence to support the allegation that appellee was the procuring cause for the real estate transactions. A “long-term relationship” and the fact that appellee may have acted as an agent for the sale of another property do not combine to establish a legal relationship regarding the property subject of this appeal.
The judgment is reversed and this cause remanded for entry of judgment for appellant.
REVERSED and REMANDED.
. DAUKSCH, ORFINGER and COBB, JJ., concur.